DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0007808 A1) in view of Abe et al. (US 2017/0125464 A1).

	Regarding claim 1, Jung et al. (hereafter referred as Jung) teaches an image sensing device (Jung, Fig. 1), comprising: 
an image sensing circuit including a plurality of pixels arranged in a plurality of rows and a plurality of columns (Jung, Fig. 1, Pixel Array 110, Paragraphs 0033-0034), wherein each one of the plurality of pixels comprises: 
a photodiode coupled to photogenerate image charge in response to incident light (Jung, Fig. 4, photodiodes PD1 and PD2, Paragraph 0025); 
a transfer transistor coupled to the photodiode (Jung, Fig. 4, Transfer Transistors TX1 and TX2, Paragraph 0065); 
a floating diffusion capacitor coupled to the transfer transistor, wherein the transfer transistor is coupled to transfer the image charge from the photodiode to the floating diffusion capacitor in response to the transfer signal (Jung, fig. 4, Cf1 and Cf2, Paragraph 0062); 
an amplifying transistor coupled to the floating diffusion capacitor to generate one of the image data signals in response to charge in the floating diffusion capacitor (Jung, Fig. 4, Drive Transistor DX1 and DX2, Paragraph 0070); 
a reset transistor coupled between a voltage source and the floating diffusion capacitor, wherein the voltage supply is coupled to the floating diffusion capacitor through the reset transistor in response to a reset signal (Jung, Fig. 4, Reset Transistors RX1 and RX2, Paragraph 0059); and 
a row select transistor coupled between the amplifying transistor and a respective one of the plurality of bitlines (Jung, Fig. 4, selection transistors SX1 and SX2), 
a voltage supply coupled to the plurality of pixels (Jung, Fig. 4, VDD, Paragraph 0038); 
a plurality of bitlines, wherein each one of the plurality of bitlines is coupled to a corresponding one of the plurality of columns (Jung, Fig. 4, CL, Paragraphs 0031 and 0043); and 
a control circuit (Jung, Figs. 1 and 2, row driver 120, Paragraphs 0026-0027) coupled to output at least a row select signal (Jung, Fig. 4, SEL1 and SEL2, Paragraph 0059) and a transfer signal (Jung, Fig. 4, TG1 and TG2, Paragraph 0065) to each one of the plurality of rows (Jung, Fig. 4), 
wherein each one of the plurality of rows is selectively coupled to the plurality of bitlines to selectively output image data signals in response to the row select signal and the transfer signal (Jung, Figs. 6 and 7, Times t64 and t65, Paragraphs 0079-0080), 
wherein each one of the plurality of rows is further selectively coupled to the plurality of bitlines to selectively clamp the plurality of bitlines in response to the row select signal and the transfer signal (Jung, Fig. 4, CLP1 and CLP2, Paragraphs 0038, 0060 and 0071), and 
wherein each one of the plurality of rows is selectively decoupled from the plurality of bitlines in response to the row select signal (Jung, Fig. 4, selection transistors SX1 and SX2 selectively couple and decouple the rows to the bitlines.),
wherein the row select transistor is coupled to selectively output said one of the image data signals to the respective bitline in response to the row select signal and the transfer signal (Jung, Figs. 6 and 7, Times t64 and t65, Paragraphs 0079-0080), 
wherein the row select transistor is further coupled to selectively clamp the respective one of the plurality of bitlines in response to the row select signal and the transfer signal (Jung, Paragraphs 0060 and 0064-0065), and 
wherein the row select transistor is selectively decoupled from the respective one of the plurality of bitlines in response to the row select signal (Jung, Fig. 4, selection transistors SX1 and SX2 selectively couple and decouple the rows to the bitlines.),
wherein the row select transistor is further coupled to selectively clamp the respective one of the plurality of bitlines in response to the transfer transistor isolating the floating diffusion from the photodiode in response to the transfer signal (Jung, Paragraph 0065, TX1 is deactivated, therefore the floating diffusion is isolated.) and the reset transistor applying a reset voltage to the floating diffusion capacitor in response to the reset signal (Jung, Fig. 6, Time t61-t62, Paragraph 0075-0076, The reset voltage (VDD) is applied in response to reset signal RS.) prior to the row select signal applying a second clamp voltage to a gate terminal of the row select transistor (Jung, Fig. 6, Time t62, Paragraphs 0075-0076, The second clamp voltage is interpreted as a high voltage signal for SEL which allows the clamp signal of the pixel to be output.).
However, Jung does not teach a voltage supply grid coupled to the plurality of pixels.
In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.


Regarding claim 5, Jung teaches an image sensing device (Jung, Fig. 1) comprising: 
a plurality of bitlines (Jung, Fig. 2, CL, Paragraph 0025); 
a plurality of pixels (Jung, Fig. 2, Pixel 111), wherein each of the plurality of pixels includes a row select transistor (Jung, Fig. 4, Selection Transistor SX1 and SX2), wherein the row select transistor includes a first terminal (Jung. Fig. 4, Gate terminal of SX1 or SX2) and a second terminal (Jung. Fig. 4, terminal connected to CL), wherein the first terminal is a gate of the row select transistor (Jung. Fig. 4, Gate terminal of SX1 or SX2), wherein the second terminal is connected to one of the plurality of bitlines (Jung. Fig. 4, terminal connected to CL); 
a control circuit coupled to control the plurality of pixels (Jung, Figs. 1 and 2, row driver 120, Paragraphs 0026-0027); and
a voltage supply coupled to the plurality of pixels (Jung, Fig. 4, VDD, Paragraph 0038),
wherein each one of the plurality of pixels is coupled to selectively output an image data signal to said one of the plurality of bitlines (Jung, Figs. 6 and 7, Times t64 and t65, Paragraphs 0079-0080), 
wherein each one of the plurality of pixels is further coupled to selectively clamp said one of the plurality of bitlines (Jung, Paragraph 0060 and 0065), 
wherein each one of the plurality of pixels is arranged to selectively decouple from said one of the plurality of bitlines (Jung, Fig. 4, selection transistors SX1 and SX2 selectively couple and decouple the rows to the bitlines.), 
wherein the control circuit is coupled to cause a clamp voltage to be applied to the first terminal of the row select transistor (Jung, Fig. 6, Time t62, Paragraphs 0075-0076, The clamp voltage is interpreted as a high voltage signal for SEL which allows the clamp signal of the pixel to be output.) to control the pixel to selectively clamp said one of the plurality of bitlines such that a clamp current passes through the second terminal (Jung, Fig. 4, Paragraphs 0060-0065, Clamp current from DX1 based on VFD1 passes through the second terminal to CL.).
However, Jung does not teach a voltage supply grid coupled to the plurality of pixels.
In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.

Allowable Subject Matter
Claims 2-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 2, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“an image sensing circuit including a plurality of pixels arranged in a plurality of rows and a plurality of columns; a voltage supply grid coupled to the plurality of pixels; a plurality of bitlines, wherein each one of the plurality of bitlines is coupled to a corresponding one of the plurality of columns; and a control circuit coupled to output at least a row select signal and a transfer signal to each one of the plurality of rows, wherein the control circuit includes: an address decoder coupled to generate a row enable signal in response to an address signal; a latch coupled to receive the row enable signal, a clear clamp signal, and a set clamp signal; a first AND gate is coupled to receive the row enable signal an active row RS enable signal; a second AND gate is coupled to receive an output of the latch and an ECL signal enable signal; a tri-state buffer coupled to receive a level shifted output of the first AND gate and a level shifted output of the second AND gate; and a switch coupled having a drain coupled to a clamp voltage, a gate coupled to receive the level shifted output of the first AND gate, and a source coupled to an output of the tri-state buffer, wherein the row select signal is coupled to be generated at the output of the tri-state buffer, wherein the row select signal is coupled to be generated at the output of the tri- state buffer, wherein each one of the plurality of rows is selectively coupled to the plurality of bitlines to selectively output image data signals in response to the row select signal and the transfer signal, wherein each one of the plurality of rows is further selectively coupled to the plurality of bitlines to selectively clamp the plurality of bitlines in response to the row select signal and the transfer signal, and wherein each one of the plurality of rows is selectively decoupled from the plurality of bitlines in response to the row select signal.”

Claims 3-4 depend on, and further limit, independent claim 2. Therefore, claims 3-4 are considered allowable for the same reasons.

As per claims 6, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a plurality of bitlines; a plurality of pixels, wherein each of the plurality of pixels includes a row select transistor, wherein the row select transistor includes a first terminal and a second terminal, wherein the second terminal is connected to one of the plurality of bitlines; a control circuit coupled to control the plurality of pixels, wherein the control circuit includes: an address decoder coupled to generate a row enable signal in response to an address signal; a latch coupled to receive the row enable signal, a clear clamp signal, and a set clamp signal; a first AND gate is coupled to receive the row enable signal an active row RS enable signal; a second AND gate is coupled to receive an output of the latch and an ECL signal enable signal; a tri-state buffer coupled to receive a level shifted output of the first AND gate and a level shifted output of the second AND gate; and a switch coupled having a drain coupled to a clamp voltage, a gate coupled to receive the level shifted output of the first AND gate, and a source coupled to an output of the tri-state buffer, wherein the row select signal is coupled to be generated at the output of the tri- state buffer; and a voltage supply grid coupled to the plurality of pixels, wherein each one of the plurality of pixels is coupled to selectively output an image data signal to said one of the plurality of bitlines, wherein each one of the plurality of pixels is further coupled to selectively clamp said one of the plurality of bitlines, wherein each one of the plurality of pixels is arranged to selectively decouple from said one of the plurality of bitlines, wherein the control circuit is coupled to cause a clamp voltage to be applied to the first terminal of the row select transistor to control the pixel to selectively clamp said one of the plurality of bitlines such that a clamp current passes through the second terminal.”
Claims 7-8 depend on, and further limit, independent claim 6. Therefore, claims 7-8 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698   

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698